Chichester, J.,
delivered the opinion of the court.
This is an action by Walker Twine against the Seaboard Air Line Raffway Company in which the plaintiff recovered a judgment of $3,000.00 against the railway company for personal injury.
The facts of this case and the legal questions raised are identical with those in the ease of Seaboard Air Line Railway Co. v. Helen Terrell, ante, page 344, 141 S. E. 231, handed down at this term, the plaintiff, Walker Twine, being the Twine frequently referred *363to in that decision. This case is controlled by the decision in that ease in which the judgment in favor of Helen Terrell against the Seaboard Air Line Railway Company was affirmed.
For the reasons therein set out, the judgment of $3,000.00 in favor of the plaintiff, Twine, and against the defendant, the Seaboard Air Line Railway Company, is affirmed.

Affirmed.